Citation Nr: 0805222	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 
1997 for the assignment of a 60 percent disability rating for 
residuals, low back injury with degenerative joint disease.

2.  Entitlement to an effective date earlier than September 
4, 1997 for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2000 rating 
decision by the Seattle, Washington, Regional Office (RO), 
which increased the evaluation for residuals, low back injury 
with degenerative joint disease from 20 percent to 60 
percent, effective September 4, 1997; and granted the 
veteran's claim for a TDIU, effective September 4, 1997.  

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a November 1977 rating decision, service connection 
was awarded for the residuals of a low back injury, and a 
noncompensable evaluation was assigned, effective October 8, 
1976.

2.  On April 7, 1994, the RO received the veteran's informal 
claim for an increased evaluation for his service-connected 
low back disability.

3.  On November 22, 1995, the RO received the veteran's 
formal application for a TDIU.

4.  On January 19, 2000, the RO granted an increased 
evaluation of 60 percent for residuals of a low back injury 
with degenerative joint disease, effective September 4, 1997; 
and entitlement to a TDIU, effective September 4, 1997.  The 
veteran was advised of this decision in a February 2000 
letter.

5.  Prior to September 4, 1997, the veteran's residuals of a 
low back injury with degenerative joint disease are not shown 
to be manifested by more than moderate intervertebral disc 
syndrome with recurrent attacks.

6.  Prior to September 4, 1997, the veteran does not have a 
single disability ratable at 60 percent or more, or at least 
one ratable at 40 percent or more with a combined rating to 
70 percent or more; and the evidence does not otherwise 
establish that the veteran is unemployable solely due to his 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 4, 
1997 for the assignment of a 60 percent evaluation for 
service-connected low back injury with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5110(a) 
(West 1991 & West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1994-1997); 38 C.F.R. § 3.400 (2007).

2.  The claim of entitlement to an effective date prior to 
September 4, 1997, for the grant of a TDIU is dismissed.  See 
38 U.S.C.A. §§ 1155, 5110(a) (West 1991 & West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1994-1997); 38 C.F.R. 
§§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the claims for earlier effective dates are 
"downstream" issues, and the decision from which this appeal 
arose occurred prior to the enactment of the VCAA.  Under 
such circumstances, pre-adjudication notice was impossible.  
However, notice was subsequently provided in correspondence 
dated in March 2006 and October 2006.  The March 2006 letter 
advised the veteran as to the basis for assigning disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  The October 
2006 letter further advised the veteran of which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  The veteran 
was also asked to provide any evidence in his possession that 
he believed pertained to the claim.  Thus, the Board finds 
that the content of this notice satisfies each of the 
elements specified by the U.S. Court of Appeals for Veterans 
Claims (Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the notice, the 
U.S. Court of Appeals for the Federal Circuit held that any 
error in a VCAA notice should be presumed prejudicial.  The 
Federal Circuit further held that VA can rebut that 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, or 
a reasonable person would have understood what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record reflects that the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He had the opportunity to submit additional 
argument and evidence, which he did, and he testified before 
a Veterans Law Judge.  He has demonstrated his awareness of 
the type and kind of evidence needed to prevail in his claims 
for the establishment of earlier effective dates by pointing 
to medical and other evidence of record prior to September 4, 
1997.  Although his claim was not readjudicated following the 
issuance of the corrective notice letters, the records 
reflects that he responded to the first notice letter in June 
2006, indicating that he had no further evidence or argument 
to submit and that he wished for his claim to be decided.   
For these reasons, any procedural defect caused by the timing 
of the notice was cured and the veteran has not been 
prejudiced by any defect in the timing of the VCAA notice.  
See Sanders, supra; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
all obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

The Board recognizes that the claims folder contains a 
decision of the Social Security Administration (SSA), which 
the veteran submitted in support of his claim, but that the 
records used by that agency in making its determination are 
not associated with the claims folder.  However, the record 
reflects that the RO did request these records, but was 
advised by SSA that they had no records pertaining to the 
veteran in their possession.  The veteran has also 
specifically advised the RO that he has no further records to 
submit.  Therefore, the Board finds that VA has satisfied its 
duty to assist to the extent possible under the 
circumstances.  

II.  Factual background.

By a rating decision, dated in November 1977, the RO granted 
service connection for residuals of a low back injury; and 
assigned a 0 percent disability, effective October 8, 1976.  
By letter dated in December 1977, the veteran was informed of 
this decision and of his procedural and appellate rights; 
however, he did not appeal that decision.  

In a statement in support of claim (VA Form 21-4138), 
received on April 7, 1994, the veteran requested an increased 
rating for the residuals of a low back injury.  In support of 
his claim, he submitted treatment reports from Consultants in 
Medicine Inc, dated in March 1994.  One report, which was 
dated March 25, 1994, contains a reference to a cervical and 
lumbar injury in 1966 and shows complaints of mild cervical 
and lumbar stiffness with mild discomfort to palpation of the 
right lumbosacral area.  No discomfort was reported to 
straight leg raising.  Deep tendon reflexes were 2+ and 
symmetric, and gait was found to be normal.  The examiner 
noted an assessment of chronic lumbar and cervical discomfort 
secondary to distant injury.  The examiner also encouraged 
the veteran to continue with low back exercises.

Private clinical records reveal recurring complaints of low 
back pain between June 1994 and October 1994.  In a June 1994 
letter, a physical therapist noted that the veteran 
experienced functional limitations due to chronic low back 
and neck pain, which included driving, sitting, and sleeping.  
It was also noted that he was active in physical exercise, 
which included using a stationary bike two to three times per 
week and golfing once per week.  The therapist reported that 
the veteran's lumbar spine motion was limited 25 percent in 
flexion, extension, and left side bending, and 50 percent in 
right side bending.

The veteran was afforded a VA compensation examination in 
July 1994.  He reported chronic low back pain with 
radiculopathy in both lower extremities, which had been 
progressing over the past five to ten years.  It was noted 
that he had been in physical therapy for the past month, and 
that he was restricted to sitting for no more than two hours, 
walking no more than a mile, and standing for no more than 20 
minutes.  He reported avoiding all high impact activities or 
strenuous lifting, bending, or stooping.  The veteran 
indicated that he currently worked as a minister full-time.

Examination of the low back revealed a somewhat exaggerated 
lumbar curvature with moderate to marked increased paraspinal 
muscle tone throughout the lumbar region.  He reported 
decreased sensation on the posterior aspect and lateral 
aspect of both thighs, but the examiner note normal movement 
and reflexes in both lower extremities.  No clonus or other 
neurological abnormalities were found.  The examiner 
indicated that the veteran seemed to have good lateral 
movement of the spine, and good torsion, although some 
discomfort was noted on extremes of flexion and extension.  
The examiner noted an assessment of chronic and progressive 
problems with low back and neck pain, and with some 
radiculopathy in the lower extremities. 

In October 1994, the veteran was examined following an 
exacerbation of his low back pain after putting some golf 
clubs in the trunk of his car.  He described intermittent 
stabbing pain since that time with shooting pains down his 
right leg.  Examination revealed tenderness to palpation of 
the mid lumbar paraspinal muscle group on the right and in 
the lumbosacral area.  Deep tendon reflexes of the patella 
were 2+ and symmetric.  Sensation was found to be intact, but 
pain was reported on straight leg raising on the right.  The 
examiner noted an assessment of acute low back pain with 
sciatica.

By a rating action in January 1995, the RO increased the 
evaluation for the residuals of a low back injury from 0 
percent to 10 percent, effective March 25, 1994.  The veteran 
perfected a timely appeal to that decision.  

A formal application for a TDIU (VA Form 21-8940) was 
received by the RO on November 22, 1995.  

A private examination conducted in November 1995 revealed 
range of motion in the lumbar spine to be from 10 degrees 
extension to 90 degrees flexion.  Lateral flexion was from 15 
degrees on the left to 10 degrees on the right.

An August 1996 decision of SSA indicates that the veteran was 
found to have been disabled since September 8, 1995, which 
was the date of an application for supplemental security 
income.  It was noted that the veteran had a history of 
worsening back and neck pain, as well as increasingly severe 
headaches.  It was found that the veteran did not have any 
relevant work experience in the last 15 years, and had only 
worked part-time as a minister.  It was also found that did 
not receive income commensurate with substantial gainful 
activity.

In that decision, several recent medical reports were 
discussed, including one in which a physician found that the 
veteran could do light work, but that it was also noted that 
this physician did not include an assessment of the veteran's 
cervical impairment.  In another medical report, it was found 
that the veteran was severely limited by cervical and lumbar 
strain.  It was also noted that a state agency physician had 
found that the veteran was capable of performing medium work 
activities, based on normal neurological findings.  SSA 
ultimately concluded that the finding by one physician that 
the veteran was severely limited by cervical and lumbar 
strain was the most probative, and in light of his age, 
education, and past work experience, the veteran was shown to 
be incapable of substantial gainful employment.

In May 1997, the Board remanded the case to the RO for 
further evidentiary development.  In accordance with the 
Board's instructions, the veteran was afforded another VA 
compensation examination in September 1997.  At that time, 
the veteran reported taking several medications for pain in 
his upper and lower back and for headaches.  On examination, 
it was noted that his movements were very, very slow because 
of pain and muscle spasms.  Forward flexion of the lumbar 
spine was to 65 degrees, backward extension was to 20 
degrees, and 25 degrees on passive flexion, lateral flexion 
was to 25 degrees and rotation was to 25 degrees.  The 
examiner did not find any fasciculations or neurologic 
disease; however, the veteran did have spasm in the 
paravertebral muscles of the lumbar spine.  Motor strength 
was found to be diminished, primarily because of pain, and 
not due to paralysis or muscle weakness.  Knee jerks were 2+ 
and ankle jerks were 1+, and both were symmetrical 
bilaterally.  Sensory examination was normal to light touch 
and pinprick.  X-rays showed mild anterior compression 
deformity of the L2 vertebral body.  The pertinent diagnosis 
was multilevel scoliosis, thoracic kyphosis, anterior wedging 
with mild gibbus at L2.  

In a May 1998 rating decision, the RO increased the 
evaluation for the back disorder from 10 percent to 20 
percent, effective March 25, 1994.  

At a personal hearing in February 1999, the veteran indicated 
that he had throbbing pain in the lower back; he stated that 
the pain radiated down to his hips and into his legs.  The 
veteran testified that the back pain caused spasm along the 
sides and up and down his back.  The veteran indicated that 
he took several medications for the back pain, but they only 
provided temporary relief from the pain.  The veteran noted 
that the pain was so severe that it occasionally interfered 
with his sleep.  The veteran testified that the pain caused 
him to lose control of his legs; he stated that his legs gave 
out and caused him to fall.  

Subsequent VA examination in November 1999 revealed 
tenderness to palpation over most of the lumbar spine and 
some in the sciatic notches.  No gluteal atrophy was noted, 
and there were at least 2+ to 3+ reflexes in the knee jerks 
and ankle jerks.  Sensory examination showed a non-dermatomal 
feeling of numbness and tingling in the lower extremities, 
and over the buttocks.  Specific ranges of motion for the 
lumbar spine were not indicated, but pain on forward flexion 
was noted.  An MRI of the lumbar spine showed mild 
degenerative bulging of L1-2, L2-3, and L3-4 without evidence 
of herniation.  The examiner concluded that the veteran was 
having more problems with both his back and neck, and that he 
could not tolerate walking more than a quarter of a mile or 
walking more than a half an hour.  The examiner found that it 
was unlikely that he could return to work, and that he was 
unsure whether he could have job retraining or vocational 
rehabilitation.

In a conference report, dated January 19, 2000, a Decision 
Review Officer (DRO) noted that the recent VA examinations 
showed that the veteran's degenerative disease of the low 
back was severe.  The DRO stated that, considering the level 
of pain associated with the low back disorder, he was willing 
to grant a 60 percent evaluation since there appeared to be a 
pronounced level of impairment due to the back pain.  The DRO 
also indicated that he believed a TDIU was warranted.  

Thereafter, in a January 2000 rating decision, the RO 
increased the evaluation for the low back disorder from 20 
percent to 60 percent, effective September 4, 1997, and it 
granted a TDIU also effective September 4, 1997.  

In a statement in support of claim (VA Form 21-4138), dated 
January 21, 2000, the veteran stated that he considered the 
60 percent rating for his back disorder and the grant of a 
TDIU to be fair and equitable; as such, he expressed his 
desire to drop his appeal for an increased rating.  However, 
in a statement received in December 2000, the veteran 
indicated that he disagreed with the effective date assigned 
for the awards.  

At his personal hearing in May 2007, the veteran indicated 
that he did not file a notice of disagreement with the 
decision that granted him a 10 percent for his back disorder 
because he was still able to work; he stated that he worked 
at various jobs until 1994.  The veteran indicated that, in 
1994, he was told by his doctors that he was disabled and 
could not do any work and would probably never recover.  The 
veteran indicated that the doctors also told him that his 
back would only get worse.  The veteran stated that he had 
had problems with pain in his back and legs, as well as 
muscles spasms and numbness.  

III.  Earlier Effective Date for 60 Percent Rating

As noted, the RO granted service connection for residuals of 
a low back injury in November 1977, and a noncompensable 
rating was assigned.  As the veteran did not appeal that 
decision, it became final.  

The earliest correspondence of record from the veteran 
indicating a desire to seek an increased rating for that 
disability was the VA Form 21-4138 received on April 7, 1994.  
With this statement, the veteran also submitted a treatment 
report dated March 25, 1994.  This document served as the 
effective date of the 20 percent rating subsequently awarded 
by the RO.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2007); Harper v. Brown, 10 Vet. App. 125 (1997).

The present appeal arose from the informal claim received by 
the RO on April 7, 1994.  However, as noted, the effective 
date of an award for benefits is either the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  The one exception is if it is factually ascertainable 
that an increase in disability occurred within the one-year 
period preceding the date of receipt of the claim.  
Therefore, the Board must review the evidence of record to 
determine whether entitlement to an increased rating arose at 
any date earlier than September 4, 1997, but the earliest 
effective date possible under the applicable laws and 
regulations is April 7, 1993.

During that period, the veteran's low back disability was 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (1994-1997), which was the code 
applicable to intervertebral disc syndrome at that time.  
Under that code, a 10 percent rating was assigned when it was 
mild.  Moderate intervertebral disc syndrome, with recurrent 
attacks, was rated as 20 percent disabling.  Severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief, was rated as 40 percent disabling.  
A maximum rating of 60 percent was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against granting a 60 
percent rating prior to September 4, 1997, for the service-
connected low back disability under DC 5293.  In this regard, 
the Board finds the most probative evidence of record to be 
the report of a July 1994 VA examination in which the veteran 
complained of chronic low back with pain radiating into the 
lower extremities.  Some loss of sensation was noted on the 
posterior and lateral aspects of the thighs, but no other 
neurological abnormalities were found.  Specific range of 
motion findings were not noted, but his lateral movement of 
the spine was described as good, and it was noted that he 
could bring his fingertips to within about four inches of the 
floor.  No muscle spasms were noted.

The Board notes that these findings are essentially 
consistent with other clinical findings dated throughout 
1994.  As discussed, the March 25, 1994, record shows 
complaints of stiffness with mild discomfort to palpation of 
the right lumbosacral area, but no discomfort was reported to 
straight leg raising, and deep tendon reflexes were 2+ and 
symmetric.  In October 1994, the veteran reported some pain 
on straight leg raising on the right, but sensation remained 
intact, and deep tendon reflexes were still 2+ and symmetric.  
Some tenderness to palpation was noted in the mid lumbar 
paraspinal muscle group on the right and in the lumbosacral 
area. 

VA treatment records throughout 1996 reflect that the veteran 
continued to complain of chronic low back pain radiating into 
both lower extremities.  However, there is no evidence of 
other symptoms compatible with sciatic neuropathy, such as 
loss of strength or reflexes in either lower extremity.  
There is also no evidence of muscle spasms prior to the 
September 1997 VA examination, and, although the July 1994 VA 
examination did show loss of sensation in both thighs, 
subsequent private examination in October 1994 showed no loss 
of sensation in either extremity.

The Board finds that this evidence does not support the 
assignment of an increased rating of 60 percent under DC 5293 
prior to September 4, 1997.  In essence, the veteran's low 
back disability is not shown to be manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

The Board further finds that the preponderance of the 
evidence is also against granting a 40 percent rating under 
DC 5293 at any time between April 1993 and September 1997.  
As noted, the veteran's low back disability is shown to have 
been manifested during this period primarily by chronic pain 
in the low back radiating into the lower extremities, but 
there was no evidence of any other objective symptoms of 
sciatic neuropathy, and no evidence of muscle spasms.  
Furthermore, although range of motion findings were not noted 
in the report of the July 1994 VA examination, a subsequent 
private examination in November 1995 revealed range of motion 
in the lumbar spine to be from 10 degrees extension to 90 
degrees flexion with lateral flexion from 15 degrees on the 
left to 10 degrees on the right.  The Board finds that the 
degree of symptomatology demonstrated during this period is 
already contemplated by the 20 percent rating assigned for 
moderate intervertebral disc syndrome, with recurrent attack.

During the period under consideration in this appeal, DC 5292 
provided for a 40 percent rating  for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(1994-1997).  This was the highest rating provided by this 
diagnostic code.  A 20 percent rating was warranted for 
moderate limitation of motion under DC 5292.  

A 40 percent rating was available for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, DC 5295 (1994-1997).  This was the 
highest rating provided by this diagnostic code.  A 20 
percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

In a June 1994 letter, a physical therapist indicated that 
lumbar spine motion was limited 25 percent in flexion, 
extension, and left side bending, and 50 percent in right 
side bending.  Although not expressed in terms of specific 
degrees, the Board finds that the loss of motion described in 
that letter does not support a finding of severe limitation 
of motion so as to support a higher rating prior to September 
1997.  Furthermore, although the report of the July 1994 VA 
examination does not contain specific ranges of motion, the 
examiner did find that the veteran seemed to have good 
lateral movement of the spine, and good torsion, although 
some discomfort was noted on extremes of flexion and 
extension.  Thereafter, private examination in November 1995 
revealed range of motion in the lumbar spine to be from 10 
degrees extension to 90 degrees flexion with lateral flexion 
from 15 degrees on the left to 10 degrees on the right.  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's low back disability resulted in severe limitation 
of motion during this period so as to warrant a higher rating 
under DC 5292.  Although there was evidence of loss of 
lateral motion during this period with osteoarthritic changes 
shown on x-rays in July 1994, none of the physical 
examinations in either 1994 or 1995 demonstrated that the 
veteran's low back disability was manifested by severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending, so as to warrant a 40 percent 
rating under DC 5295.

The Board also wishes to note that it is cognizant that the 
Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1994-1997).  In this regard, the Board considered the 
June 1994 letter from a physical therapist, which noted that 
the veteran experienced functional limitations due to chronic 
low back and neck pain, which included driving, sitting, and 
sleeping.  This is consistent with the report of the 
subsequent VA examination in July 1994, which shows that the 
veteran reported being in physical therapy and being 
restricted to sitting for no more than two hours, walking no 
more than a mile, and standing for no more than 20 minutes.  
He also reported that he avoided all high impact activities 
or strenuous lifting, bending, or stooping.  

However, in the June 1994 letter, the therapist also 
explained that the veteran remained active in physical 
exercise, which included using a stationary bike two to three 
times per week and golfing once per week.  The VA examination 
report also shows that the veteran remained employed full-
time as a minister.  Physical examination revealed good 
lateral movement of the spine, and good torsion, and, as 
noted, private examination in November 1995 revealed range of 
motion in the lumbar spine to be from 10 degrees extension to 
90 degrees flexion.  His gait was also described as normal by 
examiners during the period prior to September 1997, and 
there were no findings that he experienced symptoms such as 
weakness, lack of endurance, or incoordination, that resulted 
in additional functional loss.  Therefore, although it is 
clear that the veteran experienced some functional 
limitations due to pain during this period, the Board finds 
that the degree of functional loss shown is already 
contemplated by the 20 percent rating assigned prior to 
September 4, 1997, for moderate intervertebral disc syndrome.

In summary, the Board finds that the preponderance of the 
evidence is against granting an effective date prior to 
September 4, 1997, for the award of a 60 percent rating for 
the service-connected residuals of a low back injury.  In 
essence, for the reasons and bases discussed above, the Board 
finds that his low back disability is not shown to be more 
than 20 percent disabling at any time between April 7, 1993, 
and September 4, 1997.  The benefit sought on appeal is, 
accordingly, denied.

IV.  Earlier Effective Date for TDIU

On November 22, 1995, the RO received the veteran's formal 
application for a TDIU.  This claim was subsequently granted 
in the January 2000 rating decision, and an effective date of 
September 4, 1997, was assigned.  The veteran was advised of 
this decision in an award letter dated February 16, 2000.

The veteran subsequently submitted a statement in December 
2000 in which he expressed disagreement with the effective 
date assigned for the increased rating for his back 
disability.  At the beginning of the letter, the veteran 
indicated that he wished to submit a formal notice of 
disagreement regarding the award letter dated February 16, 
2000.  As that award letter addressed both the 60 percent 
evaluation and the TDIU, the Board finds that the veteran's 
December 2000 statement also constitutes a timely notice of 
disagreement regarding the effective date assigned for his 
TDIU.  Thus, the claim for an earlier effective date for the 
grant of a TDIU is properly before the Board as a downstream 
issue.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The present appeal arose from the formal claim received by 
the RO on November 22, 1995.  However, as noted, the 
effective date of an award for benefits is either the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  The one exception is if a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of the claim.  
Therefore, the Board must review the evidence of record to 
determine whether entitlement to a TDIU arose at any date 
earlier than September 4, 1997, but the earliest effective 
date possible under the applicable laws and regulations is 
November 22, 1994.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(1994-1997).  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1994-
1997).

Prior to September 4, 1997, these criteria are not satisfied 
in the instant case.  The veteran's only service-connected 
disability at that time was his service-connected residuals 
of a low back injury with degenerative disc disease.  As 
discussed in detail above, this disability was evaluated as 
20 percent disabling prior to September 4, 1997.  Thus, the 
criteria of 38 C.F.R. § 4.16(a) are not met.

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  

In circumstances such as the instant case, where the veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's nonservice-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

In support of his claim for an earlier effective, the veteran 
has pointed to an August 1996 decision of SSA in which it was 
determined that he had been disabled since September 1995.  
It was found in that decision that the veteran had a history 
of worsening back and neck pain, as well as increasingly 
severe headaches.  It was also found that the veteran did not 
have any relevant work experience in the last 15 years, had 
only worked part-time as a minister, and did not receive 
income commensurate with substantial gainful activity.  The 
SSA decision included a reference to several medical reports, 
including one in which a physician found that the veteran 
could do light work.  It was noted that this physician did 
not include an assessment of the veteran's cervical 
impairment.  Another medical report was referenced in which 
it was found that the veteran was severely limited by both 
cervical and lumbar strain.  It was also noted that a state 
agency physician had found that the veteran was capable of 
performing medium work activities, based on normal 
neurological findings.  However, it was ultimately found that 
the conclusion by one physician that he was severely limited 
by cervical and lumbar strain was the most probative, and 
that the findings contained therein, in light of his age, 
education, and past work experience, indicated that he was 
not capable of substantial gainful employment.

It is clear from this decision that SSA considered impairment 
resulting from the veteran's nonservice-connected cervical 
spine disability and headaches in reaching its conclusion 
that the veteran was incapable of working.  It is also clear 
that SSA considered the veteran's age as a factor, which the 
Board is not permitted to do under the regulations discussed 
above.  For these reasons, the Board finds the decision by 
SSA to be of very limited probative value.

The Board places much more probative weight on the medical 
evidence of record, including the report of the VA 
examination conducted in July 1994, which showed good lateral 
movement of the spine, and good torsion.  During that 
examination, he complained of chronic pain radiating into the 
lower extremity, but there were no complaints or clinical 
findings suggesting that his impairment was so severe as to 
render him unemployable.  Other treatment records from 1994 
also fail to establish that he was incapable of obtaining or 
maintaining employment due to his service-connected low back 
disability.  Subsequent clinical records in 1996 show that 
the veteran complained of pain in his low back, but he also 
complained of severe pain in his neck, shoulders, arms, and 
legs.  It was noted that he used to golf, hunt, and fish, and 
that he had recently been working only light duty at his 
church but hoped to returned to his ministry work.  As noted 
above, only impairment resulting from a service-connected 
disability can be considered in regard to a TDIU, and the 
medical records in 1996 are negative for any finding that he 
was unable to work due solely to his service-connected low 
back disability.

In sum, the objective medical evidence simply does not 
establish that the veteran is unable to obtain a 
substantially gainful occupation solely as a result of his 
service- connected low back disorder prior to September 4, 
1997.  While the Board does not wish to minimize the nature 
and extent of the veteran's overall disability, the evidence 
of record does not support the veteran's claim that his 
service-connected low back disorder, alone, prevented him 
from engaging in substantially gainful employment during this 
period, without regard to his age or nonservice-connected 
disabilities.  Therefore, referral for consideration of a 
TDIU on an extra-schedular basis is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

Entitlement to an effective date prior to September 4, 1997 
for the assignment of a 60 percent disability for residuals, 
low back injury with degenerative joint disease, is denied.

Entitlement to an effective date earlier than September 4, 
1997 for a grant of a TDIU is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


